Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed11/9/2020.
Claims 2-6, 8-12, 17 and 18 were previously cancelled.
Claim 33 is a new claim.
Claims 1 and 7 have been amended.
Claims 1, 7, 13-16 and 19-33 are pending. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/9/2020.
Response to Amendments/Arguments
As it relates to claims 1, 7, 13-16 and 19-32 and the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, applicant’s amendments overcome the rejection; Examiner withdraws the rejection. 
Applicant’s arguments regarding the 35 USC § 101 rejection and the pending claims have been considered but are not persuasive.  Applicant generally  “……present a registration interface to enable a user to register with the system, wherein the registration interface includes a prompt for the user to indicate whether the user desires to register as a credentialed user or a non-credentialed user;  authorize a non-credentialed user to participate in the online marketplace, including selling their content, without completing a credentialed user registration process; generate a user account of the user based on personal information received via the registration interface; perform a credentialed user registration process in response to a selection by the user to register as a credentialed user, wherein to perform the credentialed user registration process, the computer system is further programmed to: cause a display option to be provided via a graphical user interface, wherein the display option is associated with an agreement to be bound by the oath; receive an indication that the user has agreed to be bound by the oath based on a selection of the display option via the graphical user interface; andSerial No: 12/546,936 Filing Date: August 25, 2009 in response to receipt of confirmation by an administrative module that the user qualifies as a credentialed user, register the user as a credentialed user based on the received indication, wherein a registration status of the user indicating that the user is a credentialed user is stored in the user account; in response to receipt of first content from the user, determine that the user is a credentialed user; based on the determination that the user is a credentialed user, cause the first content to be displayed in the online standards-based journalism marketplace with a credentialed journalist icon, the credentialed journalist icon indicating that the first content is from a credentialed user..…” Examiner asserts that concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611); commercial or legal interactions; managing personal behavior or relationships or interactions between people; mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978)); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Further, merely requiring generic computer implementation fails to transform the abstract idea into a patent-eligible invention. In this case, the claim does not add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)). The claims simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception. The claim allows steps to present, authorize, generate, register, store, determine and display content (with a credentialed journalist icon) which is a directed to managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Simply automating a judicial exception is not the integration into a practical application, as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with a “computer system”, “one or more processors”, “one or more computer program instructions”, 
As it relates to the 35 USC 103 rejection, applicant’s arguments have been considered but are unpersuasive. Applicant generally states, “…the references, even if combined, fail to disclose, teach, or suggest each and every feature of the claims…”, and that, “…the prior art relied on does not create separate accounts for credentialed and credentialed users and does not perform a credentialed user registration process in response to a selection by the user to register as a credentialed user. For example, Wineinger relates to obtaining the relationship data from a credential service provider. The examiner has failed to establish that the technical solution of the invention is disclosed in the prior art…” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “……the prior art relied on does not create separate accounts for credentialed and credentialed users…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With respect to applicant’s argument that, (the prior art) “…does not perform a credentialed user registration process in response to a selection by the user to register as a credentialed user. For example, Wineinger relates to obtaining the relationship data from a credential service provider. The examiner has failed to establish that the technical solution of the invention is disclosed in the prior art…” Examiner first points out that Wineinger is not used to teach the limitations, “…wherein the registration interface includes a prompt for the user to indicate whether the user desires to register as a credentialed user or a non-credentialed user …” and, “…perform a credentialed user registration process in response to a selection by the user to register as a credentialed user…” instead Examiner uses SPJ to teach these limitations, -see SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…”; Applicant’s disclosure at ¶13 teaches: “…Credentialed users may include reporters, journalists, editors, photographers, videographers, graphic illustrators, journalism programmers, and/or credentialed users. Credentialed users may include users who wish to distinguish themselves as professionals who abide by the Code of Ethics of the Society of Professional journalists (which is a standard recognized by journalists worldwide). Other journalist standards may be used…”; and further teaches at ¶40 that users who wish to sign-up as credentialed users may be charged a nominal registration fee.  Examiner points to SPJ Bylaws, page 13, Section Two makes a clear distinction for a Professional member (“…those who are at the time of their initiation principally engaged in those activities specified in Article One, Section Two until they are no longer a member in good standing…”) and (at Section Eight) for affiliates known as Associates (“…Associates shall not vote, hold national or chapter office…nor counted in  must pay current national dues to hold membership, vote, hold office or serve as convention delegates. Examiner therefore interprets a Professional member of SPJ as teaching applicant’s credentialed user, while at least Associates of SPJ as teaching applicant’s non-credentialed users. Further, a person of ordinary skill in the art would have been motivated to combine the user generated community publication method/system of Abhyanker with the journalism organization with membership form identifying membership type as taught by SPJ to achieve the claimed invention (“…wherein the registration interface includes a prompt for the user to indicate whether the user desires to register as a credentialed user or a non-credentialed user…”) and there would have been a reasonable expectation of success in doing so. “ DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co.”, 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  Abhyanker discloses a method, apparatus and system of a user-generated community publication in a geospatial environment in which residents have associated meta-data, processing a user selection of a submit a story idea indicator and/or a become a journalist indicator, processing a submission form, and adding a submitted story idea that is geo-tagged to a location identifier of the user to an ideas database for a threshold amount of time, and transforming a status of a different user to being a community professional member vs a community member. (see SPJ page 8, Three ways to join, and membership fees and membership form (pages 10, 11); SPJ Bylaws pgs 12-21). Abhyander and SPJ are directed to the same field of endeavor since they are related to disseminating information to communities electronically. Further, one of ordinary skill in the art would have recognized that applying the known techniques of the standards-based journalism organization and website as disclosed in SPJ would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the standards-based journalism organization and website of SPJ to Abhyanker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an improvement.  Further, applying SPJ’s stands-based journalism organization techiques dedicated to encouraging the free practice of journalism and stimulating high standards of ethical behavior to the method/system of a user-generated community publication in a geospatial environment of displaying a graphical indicator on an Internet enabled device which conveys relationships between an entity associated with a website and third party entities with respect to the website entity (Abstract). Wineinger teaches method/system for credential information, in the form of third party established relationships, to be reported when accessing specific resources on a network by way of a networked device; whereby a credential may be, but is not limited to, a certificate, accreditation, license, membership status, authorization, title, grant, permit, warrant, and sanction. A credential, among the aforementioned, also encompasses various decrees that establish a relationship or bestowment (¶26,¶32). Abhyander, SPJ and Wineinger are directed to the same field of endeavor since they are related to disseminating information to communities electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 33 is ambiguous. Examiner is unable to determine the metes and bounds of this limitation. Claim 33 recites, “…create a credentialed user account in response to determining a user request for a non-credentialed user account …”. Applicant’s disclosure recites ¶95: “…a user request for registration is received. In operation 204, a determination is made whether the user desires to sign-up as a credentialed or non- credentialed user.  ¶107: “…In response to determination that the user has accepted the non-credentialed user terms, determination is made whether the user who desires to sign-up as a non-credentialed user has accepted to abide by the universal terms of use agreement and privacy policy in operation 224. In response to a determination that the user has not accepted the non- credentialed user terms, the user receives a cannot proceed message and processing ends in operation 230. ..”; and ¶108: “…In response to a determination that the user has accepted to abide by the universal terms of use agreement and privacy policy, the user is registered as a non-credentialed user and a non-credentialed user account is created and enabled in operation 226. In response to a determination that the user has not accepted to abide by the universal terms of use agreement and privacy policy, the user receives a cannot proceed message and processing ends in operation 230. …”.  It appears as though this may be a typographical error. For purposes of prior art, Examiner interprets the limitation as “…create a credentialed user account in response to determining a user request for a credentialed user account”. Appropriate clarification and/or correction is requested.
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 1, 7, 13-16 and 19-33 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 7, 13-16 and 19-32 are directed to a process (an act, or series of acts or steps), and a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices)thus falls within one of the four statutory categories. Claim 33 although directed to a system (machine), it also recites, “…the system comprising: a server comprising computer-readable storage media for storing computer executable modules…” which does not exclude non-statutory transitory signals, hence fails to claim statutory subject matter; thus does not fall within one of the four statutory categories. Nonetheless, for purposes of compact prosecution it has been included in the two-part analysis.
Step 2A-Prong 1: The claims are directed toward the judicial exception of an abstract idea. Independent claims 7 and 33 recite essentially the same abstract features as claim 1, thus they are abstract for the same reason as claim 1. Regarding independent claims 1, 7 and 33, the underlined limitations below correspond to the abstract ideas of the claimed invention:
Representative claims 1, 7 and 33 recite in part,“……present a registration interface to enable a user to register with the system, wherein the registration interface includes a prompt for the user to indicate whether the user desires to register as a credentialed user or a non-credentialed user; authorize a non-credentialed user to participate in the online marketplace, including selling their content, without completing a credentialed user registration process; generate a user account of the user based on personal information received via the registration interface; perform a credentialed user registration process in response to a selection by the user to register as a credentialed user, wherein to perform the credentialed user registration process, the computer system is further programmed to: cause a display option to be provided via a graphical user interface, wherein the display option is associated with an agreement to be bound by the oath; receive an indication that the user has agreed to be bound by the oath based on a selection of the display option via the graphical user interface; andSerial No: 12/546,936 Filing Date: August 25, 2009 in response to receipt of confirmation by an administrative module that the user qualifies as a credentialed user, register the user as a credentialed user based on the received indication, wherein a registration status of the user indicating that the user is a credentialed user is stored in the user account; in response to receipt of first content from the user, determine that the user is a credentialed user; based on the determination that the user is a credentialed user, cause the first content to be displayed in the online standards-based journalism marketplace with a credentialed journalist icon, the credentialed journalist icon indicating that the first content is from a credentialed user..…”
The underlined limitations above are directed toward the abstract idea for registering a user as a credentialed or non-credentialed user and identifying content posted by a credentialed user. Applicant’s specification emphasized the aspect of registering credentialed and non-credentialed users—see specification at least ¶13-¶18, ¶37, ¶43, and identifying their content posted present a registration… indicate whether the user desires to register as a credentialed user or a non-credentialed user;  perform a credentialed user registration process in response to a selection by the user to register as a credentialed user; authorize a non-credentialed user to participate;  generate a user account; perform a credentialed user registration process; receive an indication that the user has agreed to be bound by the oath; register the user as a credentialed user based on the received indication, receipt of first content from the user; determine that the user is a credentialed user; cause the first content to be displayed… with a credentialed journalist icon, pertains to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are covered in certain methods of organizing human activity. See MPEP 2106.04(II) Certain Methods of Organizing Human Activity. Hence, the claim recites an abstract idea.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“computer system”, “one or more processors”, “one or more computer program instructions”, “registration interface”, “graphical user interface” “administrative module”, “server, “computer-readable media”, “registration module”, “account management module”, “administrative module”, “content management module”, “presentation module”] pertain to technical computer components which merely provide an abstract-idea based solution using the above elements for no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f)—see applicant’s specification (¶16-¶25 disclose that the server may comprise computer hardware programmed with a computer application having one or more software modules that enable the various features and functions: a credentialing module, a content management module, an e-commerce module, a credibility management module, and/or other modules (¶16). While ¶137 further discloses that the invention may be made in hardware, firmware, software, or various combinations thereof…such actions may in fact result from computing devices, processors, controllers, or other devices executing firmware, software, routines or instructions…”; and generally linking the use of the judicial exception to a particular technological environment or field of use-- see MPEP 2106.05(f-h). Further, there is no 
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of [“computer system”, “one or more processors”, “one or more computer program instructions”, “registration interface”, “graphical user interface” “administrative module”, “server”, “computer-readable media”, “registration module”, “account management module”, “administrative module”, “content management module”, “presentation module”], amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Independent claims 7 and 33 recite substantially similar limitations as independent claim 1 and are therefore also considered abstract. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 13-16 and 19-32 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 13-16 and 19-32 recite additional data gathering, receiving, displaying and determining steps. The claims recite the additional limitation(s) of  ”…wherein the code of ethics applying to journalists is based on the code of Ethics of the Society of Professional Journalists…”, “…a feedback option … wherein the feedback option enables a second user to report a violation by one or more users…”, “…receiving…an indication that the user has violated the oath; and …”, “…in response to the receipt of the indication that the user violated the oath, cause the registration status of the user to be updated, wherein the registration status may be suspended, registration status may be downgraded, or terminated…”, “…determine that the third user is a non-credentialed user; and based on the determination that the third user is a non-credentialed user, cause the second content to be displayed …without a credentialed journalist icon…”, “…cause the second content to be displayed in the online marketplace with a non- credentialed journalist icon…”, “…receive one or more search parameters for content searchable via the online marketplace, the one or more search parameters including an indication that content by credentialed users is prioritized over content by non-credentialed users; filter the content searchable via the online marketplace based on the one or more search parameters; and cause the filtered content to be displayed via a user device…”, “…obtain work history information of the first user, wherein the confirmation by the administrative user indicates that the user qualifies as a credentialed user based on the personal information and the work history information…”, “… receive… feedback related to the first content from the user; and generate a credibility rating score of the user based on the feedback…”, “…determine that the credibility rating score of the user is below a threshold credibility rating score; cause the registration status of the user to be updated based on the determination that the credibility rating score is below a threshold credibility rating score, wherein the registration status may be suspended, downgraded, or terminated based on the determination that the credibility rating score is below a threshold credibility rating score…” which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing a [“computer system”, “one or more processors”, “one or more computer program instructions”, “registration interface”, “graphical user interface” “administrative module”, “server”, “computer-readable media”, “registration module”, “account management module”, “administrative module”, “content management module”, “presentation module”] as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. 
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for registering a user as a credentialed or non-credentialed user and identifying content posted by a credentialed use. Hence, claims 1, 7, 13-16 and 19-33 are 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 13, 14, 19, 20, 22, 26, 27 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abhyanker, US Patent Application Publication No US 2008/0201156A1, in view of  the Society of Professional Journalists, Internet Archive, WayBackMachine http://web.archive.org/web/20080615165442/http://www.spj.org/, herein referred to as “SPJ”, in view of Wineinger et al., US Patent Application Publication No US2010/0192068A1.
With respect to Claims 1 and 7,
Abhyanker discloses,
a computer system comprising one or more processors programmed with one or more computer program instructions that, when executed by the one or more processors, program the computer system to (¶74: “…the system view 600 of FIG. 6 illustrates a processor 602, a main memory 604,…a machine readable medium 622, instructions 624, and a network 626…”;¶77: “…The instructions 624 may provide source code and/or data code to the processor 602 to enable any one/or more operations disclosed herein…”)
authorize a non-credentialed user to participate in the online marketplace, including selling their content, without completing a credentialed user registration process(¶6: “…generating a geo-spatial environment in which residents are represented as users, and in which residents have associated meta-data indicating a physical location and/or an electronic location of the users, processing a user selection of a submit a story idea indicator and/or a become a journalist indicator, processing a submission form when the submit the story idea indicator is selected, and adding a submitted story idea…”;¶52: “…The distribution module 122 may enable the user to spread, disperse, consign, sell, barter, offer for sale, solicit, circulate, give out and/or otherwise deal with the product and/or information in a geo-spatial environment…”)Examiner interprets a user adding a submitted story, spreading, dispersing, selling, offer for sale, information in the geo-spatial environment of Abhyanker as teaching the intended function of applicant’s “…authorize a non-credentialed user to participate in the online marketplace, without completing a credentialed user registration process…”

generate a user account of the user based on personal information received via the registration interface(SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…”)
perform a credentialed user registration process in response to a selection by the user to register as a credentialed user (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…”) 
Applicant’s disclosure at ¶13 teaches: “…Credentialed users may include reporters, journalists, editors, photographers, videographers, graphic illustrators, journalism programmers, and/or credentialed users. Credentialed users may include users who wish to distinguish themselves as professionals who abide by the Code of Ethics of the Society of Professional journalists (which is a standard recognized by journalists worldwide). Other journalist standards may be used…”; and further teaches at ¶40 that users who wish to sign-up as credentialed users may be charged a nominal registration fee.  
SPJ Bylaws, Section Two makes a clear distinction for a Professional member (“…those who are at the time of their initiation principally engaged in those activities specified in Article One, Section Two until they are no longer a member in good standing…”) and (at Section Eight) for affiliates known as Associates (“…Associates shall not vote, hold national or chapter office…nor counted in determining the voting strength of a chapter…persons not eligible for membership in the Society who support the goals of the organization…”) SPJ further discloses in Section Ten that only Professional, Retired Professional, Household, Student or Post Graduate members must pay current national dues to hold membership, vote, hold office or serve as convention delegates. 
Examiner therefore interprets a Professional member of SPJ as teaching the intended function of applicant’s credentialed user, while at least Associates of SPJ as teaching the intended function of applicant’s non-credentialed users. Moreover, a person of ordinary skill in the art would have been motivated to combine the user generated community publication method/system of Abhyanker with the SPJ membership form identifying membership type as taught by SPJ to achieve the claimed invention (“…wherein the registration interface includes a prompt for the user to indicate whether the user desires to register as a credentialed user or a non-credentialed user…”) and there would have been a reasonable expectation of success in doing so. “ DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co.”, 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). 
wherein to perform the credentialed user registration process, the computer system is further programmed to:
cause a display option to be provided via a graphical user interface, wherein the display option is associated with an agreement to be bound by the oath (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…”;SPJ Bylaws, page 13, Section Two makes a clear distinction for a Professional member (“…those who are at the time of their initiation principally engaged in those activities specified in Article One, Section Two until they are no longer a member in good standing…”) and (at Section Eight) for affiliates known as Associates 
receive an indication that the user has agreed to be bound by the oath based on a selection of the display option via the graphical user interface (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…”) It is old and well known in the art of professional organizations, societies, groups or the like that a group of people (members) in a learned occupation who are entrusted with maintaining control or oversight of the legitimate practice of the occupation seek to further a particular profession and the interest of individuals engaged in that profession and the public interest in an ethical manner.  Examiner interprets a user selecting, renewing or joining a professional membership of SPJ as an indication that the user has agreed to be bound by the oath of SPJ.
Abhyanker discloses a method, apparatus and system of a user-generated community publication in a geospatial environment in which residents have associated meta-data, processing a user selection of a submit a story idea indicator and/or a become a journalist indicator, processing a submission form, and adding a submitted story idea that is geo-tagged to a location identifier of the user to an ideas database for a threshold amount of time, and transforming a status of a different user to being a community journalist when the different user elects the become the journalist indicator (Abstract).  professional member vs a community member. (see SPJ page 8, Three ways to join, and membership fees and membership form (pages 10, 11); SPJ Bylaws pgs 12-21). 
Abhyander and SPJ are directed to the same field of endeavor since they are related to disseminating information to communities electronically. One of ordinary skill in the art would have recognized that applying the known journalism organization of SPJ would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the standards-based journalism organization and website of SPJ to Abhyanker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an improvement  Further, applying the techniques of the standards-based journalism organization and website of SPJ to the method/system of a user-generated community publication in a geospatial environment of Abhyanker would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow for the 
Abhyanker and SPJ disclose all of the above limitations, the combination of Abhyanker and SPJ does not distinctly describe the following limitations, but Wineinger however as shown discloses,
in response to receipt of confirmation by an administrative module that the user qualifies as a credentialed user, register the user as a credentialed user based on the received indication (¶26: “…systems and methods for credential information, in the form of third party established relationships, to be reported when accessing specific resources on a network by way of a networked device...”; ¶32: “…A credential may be, but is not limited to, a certificate, accreditation, license, membership status, authorization, title, grant, permit, warrant, and sanction. A credential, among the aforementioned, also encompasses various issues certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a bestowment of some kind…”;¶35: “…A credential service provider (CSP)… an entity which exists as a neutral third party for purposes of consolidation, reporting, and verification of established relationships between issuers and holders…”;¶45: “…Issuer 220 is the source of an issuer information exchange or issuer information 240 with the CSP 130. The CSP 130 may initiate a request for the issuer information 240 and/or the issuer 220 may push the issuer information 240 without being prompted by the CSP 130. The issuer information 240 may include relationship information, and can be transferred between parties involved by a telephone call, mail, or via electronic communication…”) Examiner interprets the issuer issuing certifications, accreditations and credentials and the credential service provider for reporting, verifying and storing relationship information of Wineinger as teaching the intended function of applicant’s administrative module.
wherein a registration status of the user indicating that the user is a credentialed user is stored in the credentialed user account (¶34: “…An issuer may be the entity that issues certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a bestowment of some kind…”;¶35: “… A CSP is an entity which exists as a neutral third party for purposes of consolidation, reporting, and verification of established relationships between issuers and holders…”;¶37: “…A relationship statement 10 is contained within the web page document…”;¶50: “…A CSP 130 typically stores the data of a relationship 230 as provided by an issuer 220 and holder 210 in a database on one or more computers.¶64)
wherein a registration status of the user indicating that the user is a credentialed user is stored in the user account (¶34: “…An issuer may be the entity that issues certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a bestowment of some kind. A holder may be an entity that is the recipient of certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a bestowment of some kind…”;¶35: “…A credential service provider (CSP) is used interchangeably with the term Internet authority service, abbreviated as (IAS). Both CSP and IAS are functionally equivalent to one another. A CSP is an entity which exists as a neutral third party for purposes of consolidation, reporting, and verification of established relationships between issuers and holders…”;¶37: “…A relationship statement 10 is contained within the web page document…”;¶50: “…A CSP 130 typically stores the data of a relationship 230 as provided by an issuer 220 and holder 210 in a database on one or more computers.¶64)
in response to receipt of first content from the user, determine that the user is a credentialed user(Abstract: “…obtaining the relationship data from a credential service provider… “;¶26: “…systems and methods for credential information, in the form of third party established relationships, to be reported when accessing specific resources on a network by way of a networked device...”; ¶32: “…A credential may be, but is not limited to, a certificate, accreditation, license, membership status, authorization, title, grant, permit, warrant, and sanction. A credential, among the aforementioned, also encompasses various decrees that establish a relationship or bestowment…”;¶34: “…An issuer may be the entity that issues certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a bestowment of some kind…”;¶35: “…A credential service provider (CSP)… an entity which exists as a neutral third party for purposes of consolidation, reporting, and verification of established relationships between issuers and holders…”;¶45: “…Issuer 220 is the source of an issuer information exchange or issuer information 240 with the CSP 130. The CSP 130 may initiate a request for the issuer information 240 and/or the issuer 220 may push the issuer information 240 without being prompted by the CSP 130.
wherein a registration status of the user indicating that the user is a credentialed user is stored in the credentialed user account (¶34: “…An issuer may be the entity that issues certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a bestowment of some kind…”;¶35: “… A CSP is an entity which exists as a neutral third party for purposes of consolidation, reporting, and verification of established relationships between issuers and holders…”;¶37: “…A relationship statement 10 is contained within the web page document…”;¶50: “…A CSP 130 typically stores the data of a relationship 230 as provided by an issuer 220 and holder 210 in a database on one or more computers.¶64)
based on the determination that the user is a credentialed user, cause the first content to be displayed with a credentialed journalist icon, the credentialed journalist icon indicating that the first content is from a credentialed user (Abstract: “…displaying a graphical indicator on an Internet enabled device which conveys relationships between an entity associated with a website and third party entities with respect to the website entity… obtaining the relationship data from a credential service provider… wherein the web browser displays a rendering of the representation of the relationship data such that there is a relationship between an entity associated with the uniform resource identifier and a third party entity…”; ¶37: “…A relationship statement 10 is contained within the web page document…”;¶40: “…Illustrated in FIG. 4 is a a relationship indicator 30 within a web browser GUI, according to example embodiments of the present invention. An avowed logo 40 is conveyed by the relationship indicator 30. A web browser with the capability to display relationships may be, in the context of further illustrations, a web browser 110. One example distinction between an avowed logo 40 and a logo 20 is that the origin and control of an avowed logo 40 is from a CSP, while the origin of a logo 20 is under the control of the entity represented by the web page…”)
Wineinger teaches method/system for displaying a graphical indicator on an Internet enabled device which conveys relationships between an entity associated with a website and third party entities with respect to the website entity (Abstract). Wineinger further teaches method/system for credential information, in the form of third party established relationships, to be reported when accessing specific resources on a network by way of a networked device; whereby a credential may be, but is not limited to, a certificate, accreditation, license, membership status, authorization, title, grant, permit, warrant, and sanction. A credential, among the aforementioned, also encompasses various decrees that establish a relationship or bestowment (Figs 4, 7, ¶26,¶32, ¶40, ¶50, ¶52, ¶54, ¶62)
Abhyander, SPJ and Wineinger are directed to the same field of endeavor since they are related to disseminating information to communities electronically. Therefore, it would have been obvious to one of ordinary skill 
Independent claim 7 recites substantially similar limitations as independent claim 1 and is rejected based on the same rationale.

With respect to Claims 13 and 14, 
Abhyanker, SPJ and Wineinger disclose all of the above limitations, SPJ further discloses, 
wherein the code of ethics applying to journalists is based on the Code of Ethics of the Society of Professional Journalists. (see SPJ, “About the Society”,page 5, Code of Ethics page 5-7: “…Preamble: “…Members of the Society share a dedication to ethical behavior and adopt this code to declare the Society's principles and standards of practice.…”; (SPJ Bylaws, Preamble: "... which seeks to unite journalists of talent, truth and energy in good fellowship; to assist the members in living up to the noblest principles of journalism; and to advance the standards of journalism by: TAKING ACTION to help safeguard First Amendment guarantees and ensure freedom of information, FOSTERING adherence to a code of ethical principles, CREATING opportunities for professional 
The standards-based journalism organization and website of SPJ discloses code of ethics applying to journalists is based on the Code of Ethics of the Society of Professional Journalists. One of ordinary skill in the art would have recognized that applying the known technique as disclosed SPJ to Abhyanker would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the teachings of SPJ to Abhyanker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an improvement.  Further, applying the standards-based journalism organization and website of SPJ dedicated to encouraging the free practice of journalism, whereby professionals agree to uphold the Bylaws of the society applying to journalists to the method/system of user-generated community publication in a geospatial environment of Abhyanker would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow professionals to agree to uphold the Bylaws of the society applying to journalists.  See KSR [127 S Ct. at 1739]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the method/system for online 

With respect to Claims 19 and 26, 
Abhyanker, SPJ and Wineinger disclose all of the above limitations, Wineinger further discloses, 
wherein in response to receipt of second content from a third user, the computer system is further programmed to: determine that the third user is a non-credentialed user;(¶33: “…A relationship exists between an issuer and holder in any of various forms, as defined by a credential. A relationship also encompasses an implied credential, either authorized or not authorized by any of either an issuer or a holder …”;¶52: “…Ownership information with regard to a URI may have a caliber of detail that is different from ordinary domain name ownership. For example, a website with a multitude of different identities may have specific ownership information and/or identity information associated with a variety and plurality of URI. For example, professionals.tld/archie would be associated with someone named Archie, while professionals.tld/veronica would be associated with someone named Veronica. In this example, if Archie fails to pay ownership dues for being listed on the site, the URI may become available for someone else with 
Abhyander, SPJ and Wineinger are directed to the same field of endeavor since they are related to disseminating information to communities electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the standards-based journalism organization and website of SPJ and the method/system for performing online credential reporting as taught by Wineinger since it allows for conveying entity relationship data via graphical indicators (Abstract, (Figs 4, 7, ¶26,¶32, ¶40, ¶50, ¶52, ¶54, ¶62).

With respect the Claims 20 and 27,
Abhyanker, SPJ and Wineinger disclose all of the above limitations, Wineinger further discloses,
wherein based on the determination that the third user is a non-credentialed user, the computer system is further programmed to: cause the second content to be displayed in the online marketplace with a non- credentialed journalist icon, the non-credentialed journalist icon indicating that the second content is by a non-credentialed user and not a credentialed user, and wherein the non- credentialed journalist icon is different from the credentialed journalist icon.(¶60: “…In FIG. 7, the  a relationship indicator 30 displayed. If no relationship data 330 is present, then the web browser GUI is placed into a state such that the relationship indicator 30 from FIG. 3A is not present or indicates that no such data or relationship exists…”)
Abhyander, SPJ and Wineinger are directed to the same field of endeavor since they are related to disseminating information to communities electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the standards-based journalism organization and website of SPJ and the method/system for performing online credential reporting as taught by Wineinger since it allows for conveying entity relationship data via graphical indicators (Abstract, (Figs 4, 7, ¶26,¶32, ¶40, ¶50, ¶52, ¶54, ¶62).


With respect to Claims 22 and 29, 
Abhyanker, SPJ and Wineinger disclose all of the above limitations, Wineinger further discloses,
wherein the computer system is further programmed to: obtain work history information of the user, (¶8, ¶9, ¶34: “…An issuer may be the entity that issues certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a bestowment of some kind…”;¶35: “…A credential service provider (CSP) … A CSP is an entity which exists as a neutral third party for purposes of consolidation, reporting, and verification of established relationships between issuers and holders…”) Examiner interprets the credential service provider verifying and consolidating user certifications, accreditations, etc. of Wineinger as teaching the intended function of applicant’s work history information.
wherein the confirmation by the administrative user indicates that the user qualifies as a credentialed user based on the personal information and the work history information.(¶32: “…credential may be, but is not limited to, a certificate, accreditation, license, membership status, authorization, title, grant, permit, warrant, and sanction. A credential, among the aforementioned, also encompasses various decrees that establish a relationship or bestowment…”; ¶34: “…An issuer may be the entity that issues certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a 
Abhyander, SPJ and Wineinger are directed to the same field of endeavor since they are related to disseminating information to communities electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the standards-based journalism organization and website of SPJ and the method/system for performing online credential reporting as taught by Wineinger since it allows for providing credential information of a user via third party relationships (Abstract, ¶3-¶35)

With respect to Claim  33,
Abhyanker discloses,
a server comprising computer-readable storage media for storing computer executable modules including computer-readable instructions and at least one processor configured to execute the computer executable modules; the computer executable modules comprising: (¶143:“…the various devices, modules, analyzers, generators, etc. described herein may be enabled and operated using hardware circuitry (e.g., CMOS based logic circuitry), firmware, software and/or any combination of hardware, firmware, and/or software (e.g., embodied in a machine readable medium)…”)
authorize a non-credentialed user to participate in the online marketplace, including selling their content, without completing a credentialed user registration process(¶6: “…generating a geo-spatial environment in which residents are represented as users, and in which residents have associated meta-data indicating a physical location and/or an electronic location of the users, processing a user selection of a submit a story idea indicator and/or a become a journalist indicator, processing a submission form when the submit the story idea indicator is selected, and adding a submitted story idea…”;¶52: “…The distribution module 122 may enable the user to spread, disperse, consign, sell, barter, offer for sale, solicit, circulate, give out and/or otherwise deal with the product and/or information in a geo-spatial environment…”)Examiner interprets a user adding a submitted story, spreading, dispersing, selling, offer for sale, information in the geo-spatial environment of Abhyanker as teaching the intended function of applicant’s “…authorize a non-credentialed user to participate in the online marketplace, without completing a credentialed user registration process…”
a content management module configured for managing content for use in the system, including management of uploading of content to the marketplace(¶86: “…The submission module 900 may allow the user to post their contents (e.g., a story, a poem, a joke etc.) on the markup page…The story module may allow the user to write content (e.g., a story, a poem, a joke etc.) of their own topic on the markup page…”;¶92: content module…”;¶99: “…The publishing module 116 may be concerned with the production and dissemination of literature, information and/or an activity of making information available for public view…”)
Abhyanker discloses a method/system of a user-generated community publication in a geo-spatial environment. Abhyanker further discloses various devices and modules (Figs 3-5, 10 ¶143-¶144—journalist module#1008, publishing module#116, content module#1002, editor module#1100, rankings module#1102, submission module#900) for posting, managing content. Applicant’s disclosure teaches, ¶16: “…the server may comprise computer hardware programmed with a computer application having one or more software modules that enable the various features and functions of the invention. Non-limiting examples of the software modules in the application may include one or more of a credentialing module, a content management module, an e-commerce module, a credibility management module, and/or other modules…”) Examiner interprets at least the publishing module of Abhyanker as teaching the intended function of applicant’s content management module.
Abhyanker discloses all of the above limitations, 
a registration module configured to: present a registration interface to enable a user to register with the system, wherein the registration interface includes a prompt for the user to indicate whether the user desires to register as a credentialed user or a non-credentialed user (SPJ page 3:  “Join SPJ”; page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…”) Examiner interprets the webpage links “Join SPJ”, “Renew Membership”, “Join online” of SPJ as teaching the intended function of applicant’s registration module.
Applicant’s disclosure at ¶13 teaches: “…Credentialed users may include reporters, journalists, editors, photographers, videographers, graphic illustrators, journalism programmers, and/or credentialed users. Credentialed users may include users who wish to distinguish themselves as professionals who abide by the Code of Ethics of the Society of Professional journalists (which is a standard recognized by journalists worldwide). Other journalist standards may be used…”; and further teaches at ¶40 that users who wish to sign-up as credentialed users may be charged a nominal registration fee.  The standards-based journalism organization and website of SPJ –see page 13, SPJ Bylaws, Section Two makes a clear distinction for a Professional member (“…those who are at the time of their initiation principally engaged in those activities specified in Article One,  and (at Section Eight) for affiliates known as Associates (“…Associates shall not vote, hold national or chapter office…nor counted in determining the voting strength of a chapter…persons not eligible for membership in the Society who support the goals of the organization…”) SPJ further discloses in Section Ten that only Professional, Retired Professional, Household, Student or Post Graduate members must pay current national dues to hold membership, vote, hold office or serve as convention delegates. Examiner therefore interprets a Professional member of SPJ as teaching applicant’s credentialed user, while at least Associates of SPJ as teaching applicant’s non-credentialed users. Moreover, a person of ordinary skill in the art would have been motivated to combine the user generated community publication method/system of Abhyanker with the standards-based journalism organization and website including “Join SPJ” links and membership form identifying membership type as taught by SPJ to achieve the claimed invention (“…wherein the registration interface includes a prompt for the user to indicate whether the user desires to register as a credentialed user or a non-credentialed user…”) and there would have been a reasonable expectation of success in doing so. “ DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co.”, 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). 
receive a user request for registration and an indication of whether the user requests to register as a credentialed user or a non-credentialed user (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…”)
an account management module configured to:
determine whether the user requests to register as a credentialed user or a non-credentialed user; (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”) 
The standards-based journalism organization and website/ webpage links “Join SPJ”, “Renew Membership”, “Join online” of SPJ do not explicitly indicate verbatim that the function(s) are performed by an account management module. However, SPJ discloses via the “Join SPJ” registration process—see SPJ page 8, “Three ways to join” 1. Join online…”; page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…” allows a user to request and distinguish which membership type they wish to register for and therefore would not implicitly or explicitly alter the functional step of determining whether the user requests to register as a credentialed user or a non-credentialed user and would be performed the same as what is already taught by SPJ regarding the user registration request noted above. Thus, the descriptive label “account management module” fails to distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32F. 3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
create a non-credentialed user account in response to determining a user request for a non-credentialed user account (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired, Associate…”)
create a credentialed user account in response to determining a user request for a credentialed user account (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired, Associate…”)
wherein the registration module is further configured to perform a credentialed user registration process in response to a selection by the user to register as a credentialed user, (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired, Associate…”)
wherein to perform the credentialed user registration process, the registration module is further programmed to:
cause a display option to be provided via a graphical user interface, wherein the display option is associated with an agreement to be bound by the oath (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…”;SPJ Bylaws, page 13, Section Two makes a clear distinction for a Professional member“…those who are at the time of their initiation principally engaged in those activities specified in Article One, Section Two until they are no longer a member in good standing…”) and (at Section Eight) for affiliates known as Associates (“…Associates shall not vote, hold national or chapter office…nor counted in determining the voting strength of a chapter…persons not eligible for membership in the Society who support the goals of the organization…”) SPJ further discloses in Section Ten that only Professional, Retired Professional, Household, Student or Post Graduate members must pay current national dues to hold membership, vote, hold office or serve as convention delegates…”)
receive an indication that the user has agreed to be bound by the oath based on a selection of the display option via the graphical user interface (SPJ page 8, “Three ways to join” 1. Join online…”;page 11, - see membership form “Membership Type: choose a category “Professional”, “Student”, Post-Graduate”…”; page 10 SPJ Membership Fees: “Renew Membership"… “Membership Fees”: “…Professional, Retired…”) It is old and well known in the art of professional organizations, societies, groups or the like that a group of people in a learned occupation who are entrusted with maintaining control or oversight of the legitimate practice of the occupation seek to further a particular profession and the interest of individuals engaged in that profession and the public interest in an ethical manner.  Examiner interprets a user selecting, renewing or joining a professional membership of SPJ as an indication that the user has agreed to be bound by the oath of SPJ.
Applicant’s disclosure at ¶13 teaches: “…Credentialed users may include reporters, journalists, editors, photographers, videographers, graphic illustrators, journalism programmers, and/or credentialed users. Credentialed users may include users who wish to distinguish themselves as professionals who abide by the Code of Ethics of the Society of Professional journalists (which is a standard recognized by journalists worldwide). Other journalist standards may be used…”; and further teaches at ¶40 that users who wish to sign-up as credentialed users may be charged a nominal registration fee. The standards-based journalism organization and website as taught by the Society of Professional Journalists (SPJ) SPJ Bylaws, Section Two makes a clear distinction for a Professional member (“…those who are at the time of their initiation principally engaged in those activities specified in Article One, Section Two until they are no longer a member in good standing…”) and (at Section Eight) for affiliates known as Associates (“…Associates shall not vote, hold national or chapter office…nor counted in determining the voting strength of a chapter…persons not eligible for membership in the Society who support the goals of the organization…”) SPJ further discloses in Section Ten that only Professional, Retired Professional, Household, Student or Post Graduate members must pay current national dues to hold membership, vote, hold office or serve as convention delegates. Examiner therefore interprets a Professional member of SPJ as teaching applicant’s credentialed user, while at least Associates of SPJ as teaching applicant’s non-credentialed users. Moreover, a person of ordinary skill in the art would have been motivated to combine the user generated community publication method/system of Abhyanker with the standards-based journalism organization and website as taught by the Society of Professional Journalists (SPJ) including the “Join SPJ” links and membership form identifying membership type as taught by SPJ to achieve the claimed invention (“…perform a credentialed user registration process… a selection by the user to register as a credentialed user… and … an indication that the user has agreed to be bound by the oath based on a selection…”) and there would have been a reasonable expectation of success in doing so. “ DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co.”, 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). 
Abhyander and SPJ are directed to the same field of endeavor since they are related to disseminating information to communities electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the standards-based journalism organization and website as taught by the Society of Professional Journalists (SPJ) since it allows for the practice of journalism while promoting high standards of ethical behavior (SPJ, pg 4 Our Mission, pg 5, Code of Ethics, pgs 5-7)
Abhyanker and SPJ disclose all of the above limitations, the combination of Abhyanker and SPJ does not distinctly describe the following limitations, but Wineinger however as shown discloses,
in response to receipt of confirmation by an administrative module that the user qualifies as a credentialed user, register the user as a credentialed user based on the received indication (¶26: “…systems and methods for credential information, in the form of third party established relationships, to be reported when accessing specific resources on a network by way of a networked device...”; ¶32: “…A credential may be, but is not limited to, a certificate, accreditation, license, membership status, authorization, title, grant, permit, warrant, and sanction. A credential, among the aforementioned, also encompasses various issues certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a bestowment of some kind…”;¶35: “…A credential service provider (CSP)… an entity which exists as a neutral third party for purposes of consolidation, reporting, and verification of established relationships between issuers and holders…”;¶45: “…Issuer 220 is the source of an issuer information exchange or issuer information 240 with the CSP 130. The CSP 130 may initiate a request for the issuer information 240 and/or the issuer 220 may push the issuer information 240 without being prompted by the CSP 130. The issuer information 240 may include relationship information, and can be transferred between parties involved by a telephone call, mail, or via electronic communication…”) Examiner interprets the issuer issuing certifications, accreditations and credentials and the credential service provider for reporting, verifying and storing relationship information of Wineinger as teaching the intended function of applicant’s administrative module.
wherein a registration status of the user indicating that the user is a credentialed user is stored in the credentialed user account (¶34: “…An issuer may be the entity that issues certifications, accreditations, licenses, warranties, or generally stated, credentials, which establish either a relationship or a bestowment of some kind…”;¶35: “… A CSP is an entity which exists as a neutral third party for purposes of consolidation, reporting, and verification of established relationships between issuers and holders…”;¶37: “…A relationship statement 10 is contained within the web page document…”;¶50: “…A CSP 130 typically stores the data of a relationship 230 as provided by an issuer 220 and holder 210 in a database on one or more computers.¶64)
the content management module being configured to:
 Page 10 of 14receive content to be uploaded from a credentialed user or non-credentialed user and enable a credentialed user to label its content as credentialed user content; (¶54: “…The accessing of the URI 310 may occur when a person clicks on a hyperlink, manually enters a URI 60, or programmatically makes a modification, such as, via a JavaScript, or some other automatic accessing operation. Upon access of the URI 310, a CSP query 320 is performed. The CSP query 320 supplies as input, at the least, to the URI or partial URI in operation 310, to the CSP, such that the URI or partial URI is used as a key to obtain relationship data 330…¶62: “…the relationship indicator 30 from FIG. 4 is displayed within a web browser's GUI such that it is distinctly separate from URI document content. A distinction is such that a logo 20, illustrated in FIG. 4, or a statement of relationship 10, also in FIG. 4, is controlled by a holder, where the avowed logo 40 in a relationship indicator 30 is controlled by an issuer. Relationship data 330, from FIG. 7, which is a digital form of relationships as described above, is manifested as an indicator, generally rendered in the form of a logo. Relationship data 330 
associate a user id identifying the credentialed user who uploaded the content with the content; (¶52: “…a website with a multitude of different identities may have specific ownership information and/or identity information associated with a variety and plurality of URI. For example, professionals.tld/archie would be associated with someone named Archie, while professionals.tld/veronica would be associated with someone named Veronica…identifying information 260 is used to establish the validity or invalidity of credentials associated with a URI due to a change in or status of the holder 210…”; Fig 7; ¶54: “…The accessing of the URI 310 may occur when a person clicks on a hyperlink, manually enters a URI 60, or programmatically makes a modification, such as, via a JavaScript, or some other automatic accessing operation. Upon access of the URI 310, a CSP query 320 is performed. The CSP query 320 supplies as input, at the least, to the URI or partial URI in operation 310, to the CSP, such that the URI or partial URI is used as a key to obtain relationship data 330…”)
a presentation module configured to manage the presentation of uploaded content including the presentation of content with a first indicator for content that is uploaded by a credentialed user (¶12: “…a method to display relationship data may include obtaining the relationship data from a credential service provider, using a portion of a uniform resource identifier as a key to access the relationship data on the credential service provider, and rendering a representation of the relationship data, such that the rendering of the relationship data is performed in a graphical user interface of a web browser, and the web browser displays a rendering of the representation of the relationship data such that there is a relationship between an entity associated with the uniform resource identifier and a third party entity…”;¶37: “…content window is where web pages are generally displayed. A relationship statement 10 is contained within the web page document. A logo 20 is contained or defined within the web page document…”; ¶52: “…a website with a multitude of different identities may have specific ownership information and/or identity information associated with a variety and plurality of URI. For example, professionals.tld/archie would be associated with someone named Archie, while professionals.tld/veronica would be associated with someone named Veronica. In this example, if Archie fails to pay ownership dues for being listed on the site, the URI may become available for someone else with the same name and different credentials. In this scenario, identifying information 260 is used to establish the validity or invalidity of credentials associated with a URI due to a change in or status of the holder 210…”; ¶62: “…the relationship indicator 30 from FIG. 4 is displayed within a web browser's GUI such that it is distinctly separate from URI document  a statement of relationship 10, also in FIG. 4, is controlled by a holder, where the avowed logo 40 in a relationship indicator 30 is controlled by an issuer. Relationship data 330, from FIG. 7, which is a digital form of relationships as described above, is manifested as an indicator, generally rendered in the form of a logo. Relationship data 330 may be used to indicate an established relationship between a holder and an issuer by way of a URI, or partial URI as input to a credential service provider…”)
Wineinger discloses at ¶12 “… method to display relationship data may include obtaining the relationship data from a credential service provider, using a portion of a uniform resource identifier as a key to access the relationship data on the credential service provider, and rendering a representation of the relationship data, such that the rendering of the relationship data is performed in a graphical user interface of a web browser, and the web browser displays a rendering of the representation of the relationship data such that there is a relationship between an entity associated with the uniform resource identifier and a third party entity…”;¶37: “…content window is where web pages are generally displayed. A relationship statement 10 is contained within the web page document. A logo 20 is contained or defined within the web page document…”. Wineinger does not explicitly indicate verbatim that the function(s) are performed by a presentation module. However, the web browser displaying via a graphical user interface content information with relationship indicator as taught by Wineinger teaches the intended function of applicant’s presentation module and therefore would not implicitly or explicitly alter the functional step of manage the presentation of uploaded content including the presentation of content with a first indicator for content that is uploaded by a credentialed user and would be performed the same as what is already taught by SPJ regarding the user registration request noted above. Thus, the descriptive label “account management module” fails to distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32F. 3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
and a second icon for content that is uploaded by a non-credentialed user.(Fig 4, ¶62: “…a logo 20, illustrated in FIG. 4, or a statement of relationship 10, also in FIG. 4, is controlled by a holder, where the avowed logo 40 in a relationship indicator 30 is controlled by an issuer…”)Examiner interprets the avowed logo of Wineinger as teaching the intended function of applicant’s second icon (whereby the indicator identifying a relationship is controlled by an holder) as teaching the intended function of applicant’s second icon.
Wineinger teaches method/system for displaying a graphical indicator on an Internet enabled device which conveys relationships between an entity associated with a website and third party entities with respect to the website 
Abhyander, SPJ and Wineinger are directed to the same field of endeavor since they are related to disseminating information to communities electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the standards-based journalism organization and website of SPJ and the method/system for performing online credential reporting as taught by Wineinger since it allows for conveying entity relationship data via graphical indicators (Abstract, (Figs 4, 7, ¶26,¶32, ¶40, ¶50, ¶52, ¶54, ¶62).

Claims 15, 16, 21, 23-25, 28 and 30-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abhyanker,, SPJ, Wineinger in further view of Hadi, US Patent Application Publication No US 2009/0177526A1.
With respect to Claims 15 and 16, 

wherein the computer system is further programmed to: cause a feedback option to be presented through the online marketplace (Figure 19, Figure 20A, ¶133: “…a continuing qualification of the community journalist may be automatically determined based on responses to the timer, and at least one of a peer feedback rating and a reader feedback rating of the article authored by the community journalist.…”), 
Abhyanker, SPJ and Wineinger disclose all of the above limitations, the combination of Abhyanker, SPJ and Wineinger does not distinctly describe the following limitation, but Hadi however as shown discloses,
wherein the feedback option enables a second user to report a violation by one or more users; receive, via the feedback option, an indication that the user has violated the oath(Abstract: “…an Internet eco system includes a data posting platform… providing feedback,…”), Figure 2, Data Postings Logic Module, Feedback Module, Truth metering module, Virtual Agent & third Party Interface Module, Fraud Detection & Prevention Module, Authentication, Authorization & Accounting Module, ¶30: “…The application engine 110 comprises of several software and or software-hardware based logic modules;…”;¶61: “…The truth metering module 118 utilizes the credentials provided by the user identification and dispute resolution module 119 to compute the truth 
in response to the receipt of the indication that the user violated the oath, cause the registration status of the user to be updated, wherein the registration status may be suspended, downgraded, or terminated based on the indication that the user violated the oath (¶58: “…truth metering module 118 plays a vital role in maintaining the safety and integrity of the informational eco system 100. It obtains all suspicious information from the activity metering module 116 and based on its novel logic determines the fraud risks and takes all appropriate prevention measures…The fraud prevention and detection module 117 can also instruct the authentication, authorization and accounting module 112 to terminate the connection of the user who accessed the informational eco system from an unusual geography or it can inform the data posting logic module 111 to lock down access to posting templates for the said user, lock up all transactional functionality and instructs the multimedia storage module 113 not to store and retrieve data for the said user and 
Hadi teaches a method/system related to posting data on the internet.  Abhyander, SPJ, Wineinger and Hadi are directed to the same field of endeavor since they are related to disseminating information to users electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the standards-based journalism organization and website of SPJ and the method/system for performing online credential reporting of with the data posting platform as taught by Hadi since it allows for providing information regarding an act that violates a very important political, religious and/or moral command and/or crimes in the geo-spatial environment (Abstract, ¶62, ¶63, ¶117). 

With respect to Claims 21 and 28,  
Abhyanker, SPJ, Wineinger and Hadi disclose all of the above limitations, Abhyanker further discloses,
wherein the computer system is further programmed to: receive one or more search parameters for content searchable via the online marketplace,(¶55: “…The search option 218 may be to thoroughly examine in order to find something concealed and/or an online search 
 the one or more search parameters including an indication that content by credentialed users is prioritized over content by non-credentialed users;(¶99: “…The rankings module 1102 may facilitate a process of positioning items such as individuals, groups and/or businesses on an ordinal scale in relation to others in the geo-spatial environment…”)
Hadi discloses,
 filter the content searchable via the online marketplace based on the one or more search parameters; and cause the filtered content to be displayed via a user device,(¶81: “…the search engine 130 applies the profile of the said example user 200 to the indices of the data posting logic module 111 to filter and display all java project management job openings. System qualifiers of the type geography, distance, date, time etc. and intelligence provided by the activity metering logic module 116, feedback logic module 120 and by third party interface logic module 122 can also be applied to all search queries for precision filtering of search results…”;¶91: “…perform rule based search and retrieval operation to extract data corresponding to specific rules…”) wherein content by credentialed users of the filtered content is prioritized in the display over content by non- credentialed users of the filtered content.(Abstract: “…the Internet eco system enables data posting based upon freeform, system forms, keywords, mathematical logic, constraints, policies, facts, 
Hadi teaches a method/system related to posting data on the internet.  Abhyander, SPJ, Wineinger and Hadi are directed to the same field of endeavor since they are related to disseminating information to users electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the standards-based journalism organization and website of SPJ and the method/system for performing online credential reporting of with the data posting platform as taught by Hadi since it allows for searching data 

With respect to Claims 23 and 30, 
Abhyanker, SPJ, Wineinger disclose all of the above limitations, Abhyanker further discloses,
wherein the computer system is further programmed to: cause a feedback option to be presented through the online marketplace (Figure 19, Figure 20A, ¶133: “…a continuing qualification of the community journalist may be automatically determined based on responses to the timer, and at least one of a peer feedback rating and a reader feedback rating of the article authored by the community journalist.…”), 
wherein the feedback option enables a second user to provide feedback related to content by one or more users; receive, via the feedback option, feedback related to the first content from the user; (Figure 19, Figure 20A, ¶133: “…a continuing qualification of the community journalist may be automatically determined based on responses to the timer, and at least one of a peer feedback rating and a reader feedback rating of the article authored by the community journalist.…”), 
Abhyanker, SPJ, Wineinger disclose all of the above limitations, the combination of Abhyanker, SPJ, Wineinger does not distinctly describe the following limitation, but Hadi however as shown discloses,
generate a credibility rating score of the user based on the feedback. (Abstract: “…an Internet eco system includes a data posting platform… providing feedback,…”; Figure 2, Data Postings Logic Module, Feedback Module, Truth metering module, Virtual Agent & third Party Interface Module, Fraud Detection & Prevention Module, Authentication, Authorization & Accounting Module, ¶30: “…The application engine 110 comprises of several software and or software-hardware based logic modules;…”;¶61: “…The truth metering module 118 utilizes the credentials provided by the user identification and dispute resolution module 119 to compute the truth index or score of system users of type 200 and 300. The truth index or score of temporary users can be based on their digital credentials of the type but not limited to financial issued credentials, government issued credentials, private credit rating issued credentials etc. The truth metering module 118 also utilizes the credentials provided by the feedback module 120…”;¶62: “…The classification types can be of example type weak, intermediate, strong and very strong truth type etc. or can be low, medium, or high truth type. The truth metering index reflects several criteria including but not limited to the identification of authorized users based upon their credentials and biometrics. The credentials can be based on but not limited to government issued credentials such as government entity issued identification cards, driver license, passport etc. or can be of example type of a global private identification agency issued credentials… The 
Hadi teaches a method/system related to posting data on the internet.  Abhyander, SPJ, Wineinger and Hadi are directed to the same field of endeavor since they are related to disseminating information to users electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker 

With respect to Claims 24 and 31,  
Abhyanker, SPJ, Wineinger and Hadi disclose all of the above limitations, Hadi further discloses,
wherein the computer system is further programmed to: determine that the credibility rating score of the user is below a threshold credibility rating score;(¶62: “…The truth metering index reflects several criteria including but not limited to the identification of authorized users based upon their credentials and biometrics. … The index or score computed by the truth metering module 118 can be used by authorized and temporary users of the Internet eco system 1 to base their judgment of a given authorized user; the judgment can be of example type credibility, honesty, sincerity, credit worthiness, transaction worthiness, skills worthiness, medical worthiness, capabilities and future abilities etc…”;¶63: “…The feedback module 120 obtains and collects and maintains feedback of authorized and temporary users of the Internet eco system 1 for the benefit of the informational eco system 1, and that 
cause the registration status of the user to be updated based on the determination that the credibility rating score is below a threshold credibility rating score(¶58: “…truth metering module 118 plays a vital role in maintaining the safety and integrity of the informational eco system 100. It obtains all suspicious information from the activity metering module 116 and based on its novel logic determines the fraud risks and takes all appropriate prevention measures…”), wherein the registration status may be suspended, downgraded, or terminated based on the determination that the credibility rating score is below a threshold credibility rating score.(¶58: “…The fraud detection and prevention module 117 can then take one or more measures to isolate, reduce and eliminate the risk to the integrity of the informational eco system 100…fraud prevention and detection module 117 can also instruct the authentication, authorization and accounting module 112 to terminate the connection of the user who accessed the informational eco system from an unusual geography or it can inform the data posting logic module 111 to lock down access to posting templates for the said user, lock up all transactional functionality and instructs the multimedia 
Hadi teaches a method/system related to posting data on the internet.  Abhyander, SPJ, Wineinger and Hadi are directed to the same field of endeavor since they are related to disseminating information to users electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the standards-based journalism organization and website of SPJ and the method/system for performing online credential reporting of with the data posting platform as taught by Hadi since it allows for users to base their judgment of a given authorized user (type credibility, honesty, sincerity, credit worthiness, transaction worthiness, skills worthiness, medical worthiness, capabilities and future abilities), while maintaining the safety and integrity of the informational eco system 100 (Abstract, ¶58, ¶62, ¶63, ¶70, ¶117). 

With respect to Claims 25 and 32,  
Abhyanker, SPJ, Wineinger disclose all of the above limitations, Abhyanker further discloses,
wherein the computer system is further programmed to: cause one or more feedback options to be presented through the online marketplace Figure 19, Figure 20A, ¶133: “…a continuing qualification of the community journalist may be automatically determined based on responses to the timer, and at least one of a peer feedback rating and a reader feedback rating of the article authored by the community journalist.…”), 
 the one or more feedback options comprising at least a first feedback option and a second feedback option (Figure 19, Figure 20A, ¶133: “…a continuing qualification of the community journalist may be automatically determined based on responses to the timer, and at least one of a peer feedback rating and a reader feedback rating of the article authored by the community journalist.…”), 
Abhyanker, SPJ, Wineinger disclose all of the above limitations, the combination of Abhyanker, SPJ, Wineinger does not distinctly describe the following limitation, but Hadi however as shown discloses,
wherein the first feedback option enables a second user to report a violation by one or more users, (Abstract: “…an Internet eco system includes a data posting platform… providing feedback,…”), Figure 2, Data Postings Logic Module, Feedback Module, Truth metering module, Virtual Agent & third Party Interface Module, Fraud Detection & Prevention Module, Authentication, Authorization & Accounting Module, ¶30: “…The application engine 110 comprises of several software and 
wherein the second feedback option enables a second user to provide credibility ratings of content by one or more users; (Abstract: “…an Internet eco system includes a data posting platform… providing feedback,…”; Figure 2, Data Postings Logic Module, Feedback Module, Truth metering module, Virtual Agent & third Party Interface Module, Fraud Detection & Prevention Module, Authentication, Authorization & Accounting Module, ¶30: “…The application engine 110 comprises of several software and or software-hardware based logic modules;…”;¶61: “…The truth metering module 118 utilizes the credentials provided by the user identification and dispute resolution module 119 to compute the truth index or score of system users of type 200 and 300. The truth index or score of temporary users can be based 
cause the registration status of the user to be updated based on feedback received via the one or more feedback options, wherein the registration status may be suspended, downgraded, or terminated based on the feedback received via the one or more feedback options. (¶58: “…truth metering module 118 plays a vital role in maintaining the safety and integrity of the informational eco system 100. It obtains all suspicious information from the activity metering module 116 and based on its novel logic determines the fraud risks and takes all appropriate prevention measures…The fraud prevention and detection module 117 can also instruct the authentication, authorization and accounting module 112 to terminate the connection of the user who accessed the informational eco system from an unusual geography or it can inform the data posting logic module 111 to lock down access to posting templates for the said user, lock up all transactional functionality and instructs the multimedia storage module 113 not to store and retrieve data for the said 
Hadi teaches a method/system related to posting data on the internet.  Abhyander, SPJ, Wineinger and Hadi are directed to the same field of endeavor since they are related to disseminating information to users electronically. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method/system of user-generated community publication in a geospatial environment of Abhyanker with the standards-based journalism organization and website of SPJ and the method/system for performing online credential reporting of with the data posting platform as taught by Hadi since it allows for users to provide information regarding an act that violates a very important political, religious and/or moral command and/or crimes in the geo-spatial environment, and maintain the safety and integrity of the informational eco system 100 (Abstract, ¶62, ¶63, ¶117). 
Conclusion



























References cited but not used:
Strumpf et al., US Patent Application Publication No US 2010/0174748A1, “Managing Media Contact and Content Data”, relating to maintaining and managing media contact databases including the identifier for the author and contact information.
Korman et al., US Patent Application Publication No US 20080228580A1, “ Method and System for Compensating Online 
Maigret et al., US Patent Application Publication No US 20080109306A1, “Media MarketPlaces”, relating to improved methods of distributing media content.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                               /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629